DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/21/2020 and 4/14/2021 were filed with or after the mailing date of the application on 10/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: sightline measurement unit and a processing unit in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US patent Pub. # 2012/0233000) in view of Taite (US patent Pub. # 2016/0379056).
As to claim 1, Fisher teaches an imaging method, comprising:
detecting a viewing state (real time position and facing of the devices) of a plurality of viewers (observers 101) (Para 204);
calculating points of interest (points of intersection 110) where straight lines (line of sight 105) of each gaze direction intersect (110) (Para 204);
determining a position where the points of interest (110) are dense (four lines intersect, three lines intersect, two lines intersect, and three intersecting lines) as an 
Fisher does not teach moving a mobile object to the imaging position of the scene of interest and starting imaging.  Taite teaches a system that uses autonomous drones to capture cutaway shots or inform the video producer or cameramen of cutaway shot opportunities. One or more semi or fully autonomous drones may fly around the public space and detect potential moments using a variety of technologies, such as emotion recognition, object recognition, natural language processing (NLP), and onboard biometric sensors (Para 11).  Taite teaches moving a mobile object (autonomous camera system) to the imaging position of the scene of interest (subject is found in the crowd of people) and starting imaging (recording video of the subject) (Para 51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an autonomous camera system as taught by Taite to the system of Fisher, to provide an improvement to the operation of camera systems. Instead of manually operated cameras that are used in many venues today, an automated camera system is presented here. The automated camera system may be used to capture cutaway shots for live or recorded events (Para 9 of Taite).
As to claim 2, Fisher teaches further comprising: measuring sightlines (line of sight) of the plurality of viewers (multiple individuals); and determining the viewing state in response to the sightlines (line of sight) being stabilized for more than a period of time (period of time) (Para 196).

As to claim 4, Fisher teaches wherein determining the position where the points of interest (110) are dense as the imaging position of the scene of interest (150, 160, 170 and 180) includes: determining the imaging positions of a plurality of scenes of interest where the points of interest (110) are dense (four lines intersect, three lines intersect, and two lines intersect) (Para 204).  Taite teaches moving a mobile object (autonomous camera system) to the imaging position of the scene of interest (subject is found in the crowd of people) and starting imaging (recording video of the subject) includes: moving each mobile object (autonomous camera system) to the imaging positions of the plurality of scenes of interest (subject is found in the crowd of people) and starting imaging (recording video of the subject) (Para 51)..
As to claim 5, Fisher teaches further comprising: sending (transmitted) information captured (image is captured by the device) at different imaging positions of the scenes of interest (150, 160, 170 and 180) to different displays (cell phone, smart phone, PDA, laptop computer, tablet, etc. that includes image capturing and transmission capabilities) (Para 105).
As to claim 6, Fisher teaches wherein the plurality of viewers (multiple individuals) are divided into a plurality of viewer blocks (clusters 120), and calculating the points of interest (110) where straight lines of each gaze direction (105) intersect 
As to claim 7, Fisher teaches wherein, for each viewer block (clusters 120), calculating the block gaze direction (105) based on the gaze directions (105) of the viewers (multiple individuals) belonging to the viewer (multiple individuals) includes: using a direction (real time position and facing of the devices) in which most viewers (multiple individuals) belonging to the viewer block with a same sightline as the block gaze direction (105) (Para 204).
As to claims 8 and 15, these claims differ from claim 1 only in that the claim 1 is a method claim whereas claims 8 and 15 are a controller in communication with a mobile object claim and a computer program stored in a storage medium of a computer, when executed by the computer.  Thus claims 8 and 15 are analyzed as previously discussed with respect to claim 1 above.  
As to claims 9-14, these claims differ from claims 2-7 only in that claims 2-7 depend on claim 1 whereas claims 9-14 depend on claim 8.  Thus claims 9-14 are analyzed as previously discussed with respect to claims 2-7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26962/9/2022